Response to Amendment
Claims 1, 5-6, 8-9, 11, 13-15, 18 are allowed. Claims 2-4, 7, 10, 12, 16-17 are canceled. Claims 1, 9, 14 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Judson (Reg. No. 30467) on 03/02/2021.

This listings of claims will replace all prior versions and listings of claim in the application:

1.	(currently amended) Apparatus having a display interface, comprising:
a processor;
computer memory holding computer program instructions executed by the processor during a remote support session established with a user of a mobile device, the computer program instructions operative to:
of a live video stream, the first image frame having been generated from a camera of the mobile device; 
open a transparent, empty window on the display interface overlaying the first image frame;
capture data input on the transparent, the captured data representing an annotation drawn over the first image frame being displayed on the display interface, wherein the annotation is positioned relative to an object within the first image frame; 
	store the annotation as a sequence of connected points, each point having an (X,Y) coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame, and wherein normalized values within the coordinate system have maximum values at an outer perimeter of the image depicted in the first image frame;  
output the captured data to the mobile device to enable a representation of the annotation to be reproduced on a display interface of the mobile device; 
as a second image frame of the live video stream distinct from the first image frame is received from the mobile device, detecting from comparing the second image frame and the first image frame that a movement of the mobile device has occurred;
in response to the detection, compute transformation data representing a movement of the mobile device relative to the object in a prior image frame generated at the mobile device, the transformation data being a composite of individual transformation matrices each of which is computed in association with an individual movement of the mobile device relative to the object that is one of: a move operation, a scaling operation, and a rotate around origin operation, the composite of individual transformation matrices being computed for the object by aggregating into a single matrix corresponding element values of the individual transformation matrices; and 
output the transformation data to the mobile device over a peer-to-peer connection established with the mobile device to enable the such that the position of the annotation relative to the object is maintained. 

2-4.	(cancelled) 


receive accelerometer or gyroscope data generated at the mobile device, and
to compute the transformation data based at least in part on the accelerometer or gyroscope data received.

6.	(original) The apparatus as described in claim 1 wherein the mobile device is one of:  a smartphone, a tablet, and a wearable. 

7.	(cancelled) 

8.	(previously presented) The apparatus as described in claim 7 wherein the remote support session is implemented over a WebRTC-based peer-to-peer communication channel that traverses at least one NAT device.   


	a processor;
computer memory holding computer program instructions executed by the processor during a remote support session established with a support computing entity, the computer program instructions operative to:
	render on a display interface at least a first image frame of the live video stream, the first image frame captured by the camera;
	output to the support computing entity the first image frame captured by the camera;
	receive data from the support computing entity, the data being a representation of an annotation, the annotation having been drawn on a transparent, empty window opened up at the support computing entity and overlaid over the first image frame as the first image frame is displayed at the support computing entity, the annotation having been stored at the support computing entity as a sequence of connected points, each point having an (X,Y) coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame, and wherein normalized values within the coordinate system have maximum values at an outer perimeter of the image depicted in the first image frame; 
render on the display interface the representation of the annotation, wherein the annotation is positioned relative to an object within the first image frame; 
output to the support computing entity a second image frame of the live video stream distinct from the first image frame and captured by the camera, wherein the second image frame indicates that a movement of the mobile device has occurred; 
receive transformation data from the support computing entity, the transformation data having been generated at the support computing entity to represent a movement of the mobile device relative to the object in a prior image frame captured by the camera, the transformation data being a composite of individual transformation matrices each of which is computed in association with an individual movement of the mobile device relative to the object that is one of: a move operation, a scaling operation, and a rotate around origin operation, the composite of individual transformation matrices having been computed for the object by aggregating into a single matrix corresponding element values of the individual transformation matrices; and
such that the position of the annotation relative to the object is maintained.  

10.	(cancelled)

11.	(original) The mobile device apparatus as described in claim 9, being one of:  a smartphone, a tablet, and a wearable. 

12.	(cancelled) 

13.	(previously presented) The mobile device apparatus as described in claim 12 wherein the remote support session is implemented over a WebRTC-based peer-to-peer communication channel that traverses at least one NAT device.

establishing a direct peer-to-peer connection from the second computing entity to the first computing entity; 
receiving and displaying at the second computing entity [an image feed] a first image frame of a live video stream generated at the first computing entity, the [image feed] live video stream associated with a target object having a support issue; 
opening a transparent, empty window on the display interface at the second computing entity overlaying the [image feed] first image frame;
capturing [one or more annotations] an annotation drawn on the transparent, empty window over the [received image feed] first image frame, wherein the annotation is positioned relative to the target object within the first image frame; 
storing [each] the annotation as a sequence of connected points, each point having an (X,Y) coordinate normalized with respect to a coordinate system whose origin is at a center of an image depicted in the first image frame, and wherein normalized values within the coordinate system have maximum values at an outer perimeter of the image depicted in the first image frame;  
forwarding information representing the [one or more annotations] annotation over the direct peer-to-peer connection from the second computing entity to the first computing entity to enable real-time rendering of the [one or more annotations] annotation at the first computing entity [in association with the image feed]; [and] 
as a second image frame of the live video stream distinct from the first image frame is received from the first computing entity, detecting from comparing the second image frame and the first image frame that a movement of the first computing entity has occurred;
[providing transformation data over the direct peer-to-peer connection from the second computing entity to the first computing entity, the] in response to the detecting,  compute transformation data representing a movement of the first computing entity relative to [an] the target object in a prior image frame generated at the first computing entity, the transformation data being a composite of individual transformation matrices each of which is computed in association with an individual movement of the first computing entity relative to the object that is one of: a move operation, a scaling operation, and a rotate around origin operation, the composite of the individual transformation matrices being computed for the object by aggregating into a single matrix corresponding element values of the individual transformation matrices, the transformation data annotation relative to the [image feed] target object is maintained irrespective of movement of a camera of the first computing entity relative to the target object.      

15.	(original) The method as described in claim 14 wherein the first computing entity is one of: a smartphone, a tablet, and a wearable.

16.	(cancelled) 

17.	(cancelled)

	18.	(previously presented) The method as described in claim 14 wherein the direct peer-to-peer connection is a WebRTC-based connection that traverses at least one NAT device.   

Reasons for Allowance
The previously cited references do not teach, alone or in combination, the claim limitations of claim 1, when taken with rest of the limitations of the claim as a whole. Claims 9 and 14 are the same scope as claim 1 and are thus allowed under same rationale.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171